Citation Nr: 1638395	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-06 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962.  He had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Indiana National Guard from January 1984 to June 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Although the Veteran requested a hearing before the Board in his March 2013 VA Form 9, he subsequently withdrew that request in December 2014.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his heart disorder is related to his service in the Indiana National Guard.  

In January 1984, the Veteran reported that he was in good health and denied shortness of breath, pain or pressure in chest, palpitation or pounding heart, or heart trouble.  The January 1984 examination for enlistment into the National Guard indicated a normal examination.  In his January 1988 report of medical history he reported no change in his history since his last examination, but disclosed an issue with high or low blood pressure.  At that time, a periodic examination was conducted.  An electrocardiogram (EKG) was performed and the Veteran was found to have well-controlled hypertension.  The examination revealed normal results and he was found qualified for retention.  However, a January 1988 service treatment record showed that the Veteran's test results were abnormal or elevated, and he was not cleared to enter the Army's Over 40 Training and Testing Program.  A July 1988 disposition form indicated the Veteran failed Phase 1 of the Over 40 Medical Screening and was not cleared for testing or training.  It was noted that Phase 2 of the screening would start at a later date.  Another screening completed in September 1991 revealed abnormal or elevated findings and the Veteran was not cleared for physical testing.  A cardiology consult noted that the Veteran's findings suggested the possibility of a cardiovascular disorder.  A November 1991 memorandum indicated the Veteran failed Phase 2 of the Over 40 Cardiovascular Risk Screening Program and was not required to begin physical training or testing.  In April 1992, the Veteran was given a temporary profile due to his failed cardiovascular screening.  He was instructed that it was his personal responsibility to obtain a Phase 3 examination, which included either a nuclear cardiology study or a cardiac catheterization.  An April 1992 private treatment record from K.A., M.D. showed that an EKG was performed.  The conclusion was probably positive submaximal stress test electrocardiographically.  Dr. A. found that the Veteran's past history was relatively clean, but noted his history of hypertension.  The Veteran did not have a history of shortness of breath on exertion, orthopnea, or paroxysmal nocturnal dyspnea.  A May 1992 private treatment record reflects that Dr. A. diagnosed coronary artery disease and performed a catheterization, ventriculogram, and coronary angiogram.  In an October 1992 statement, Dr. A. indicated that the Veteran had cardiovascular disease and was treated for the disorder for approximately eight to nine months.  Dr. A. stated that the disorder was stable and did not propose any contraindications to continuing in his present situation with the National Guard.  In February 1993 the Indiana National Guard reviewed the October 1992 statement and concluded the Veteran was no longer medically qualified to remain in the Indiana National Guard.  

In January 2015, the Veteran submitted a private medical opinion authored by A.A., M.D.  Dr. A.A. opined that it was at least as likely as not that his coronary artery disease was related to the "service connected condition of coronary artery disease."  Dr. A.A. noted that Dr. A. diagnosed severe two vessel coronary artery disease in 1992 following a stress test and cardiac catheterization.  Dr. A.A. also noted that the Veteran did not have any risk factors and that the diagnosis was rendered as a result of an over 40 cardiovascular military screening.  

The Veteran underwent a VA examination in July 2015.  The examiner noted that the Veteran was diagnosed with atherosclerotic cardiovascular disease in 1992 after a May 1992 abnormal EKG completed as a part of the National Guard medical screening.  The Veteran reported that at the time of the diagnosis he was treated for hypertension.  The examiner found that the Veteran's heart disorder was less likely than not related to active duty service, ACDUTRA, or INACDUTRA.  The examiner explained that the Veteran's heart disorder was not caused by ACDUTRA because he was diagnosed with asymptomatic coronary artery disease while he was in the process of going through screening for the National Guard.  The examiner also found the Veteran's heart disorder was not permanently worsened during ACDUTRA or INACDUTRA.  The examiner noted that the Veteran's October 1992 thallium stress test was normal and he was found to be "totally stable" at that time.  

In an April 2016 addendum opinion, the examiner opined that it was less likely than not that the Veteran's heart disorder was manifested in or related to a specific period of active service.  The examiner found that the Veteran's coronary artery disease was diagnosed at the time of National Guard screening with an abnormal EKG and stress test.  The examiner determined that the Veteran was not on active duty at the time of diagnosis.  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101 (21), (24); 38 C.F.R. § 3.6 (a) (2016).  In the line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the appellant's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1 (m) (2016).

As noted above, the private and VA examiners determined that the Veteran's heart disorder was diagnosed as a result of an over 40 cardiovascular screening with the National Guard.  He did not have any risk factors and the heart disorder was asymptomatic.  The VA examiner concluded that the Veteran was not on active duty at the time of diagnosis.  Service treatment records documented abnormal cardiovascular screening in January 1988 and September 1991, which ultimately resulted in treatment and diagnosis of a heart disorder in 1992.  The Board notes that the Veteran's periods of ACDUTRA have not been verified.  While the Veteran's service personnel records contain the Veteran's retirement point history statement and a retirement credits record, such records do not verify the exact dates of the Veteran's ACDUTRA for the periods relevant to this appeal.  As such, it is unclear whether the Veteran's heart disorder was incurred during ACDUTRA and a remand is necessary to ascertain the dates of the Veteran's ACDUTRA during the relevant period.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to verify through official channels any periods the Veteran served on ACDUTRA in January 1988 and September 1991.  Reports of retirement points are not helpful in this regards.  Rather, the actual dates of service are needed.

2.  Once the record is developed to the extent possible, the RO or AMC should obtain an addendum opinion from the examiner who performed the July 2015 VA examination.  All pertinent evidence of record, to include the detailed list of the Veteran's dates of ACDUTRA should be provided to the VA examiner.  

The examiner must state whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed heart disorder began during or is otherwise etiologically related to a period of ACDUTRA.  The examiner is directed to specifically address the (1) January 1988 and September 1991 cardiovascular screenings suggesting a cardiovascular disorder, and (2) the January 2015 private medical opinion.  

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the prior examiner is unavailable, all pertinent evidence of record should be made available to and reviewed by another examiner with sufficient expertise who should be requested to provide the required opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond. Thereafter, the case should be returned to the Board for further appellate action.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




